Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of the provisional application 62/871,161 with a filing date 07/07/2019, and 63/028,439 with a filing date 05/21/2020.
2. 	Applicant’s remarks filed on 1/25/2022 are acknowledged. Claims 1-7, 9-14, 17-18 and 23-25 are pending in the application.  
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group I claim 1-2, 6 and 12-14, in the reply filed on January 25, 2022 is acknowledged. Election of a compound of formula (1b), as a single species is also acknowledged. 
Claims 37-39 and 49-50 are pending in the application.
The scope of the invention of the elected subject matter is as follows.
Claims 1-2, 6 and 12-14, are drawn to a product compound of formula (I), and are prosecuted in the case.
Claims 3-5, 7, 9-11, 17-18 and 23-25  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement for the instant “a chemical moiety” without limitation (i.e., no named moiety), see line 4 in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.

The nature of the invention
The nature of the invention is a compound spermine prodrug of formula (I), wherein the variable R is a chemical moiety without limitation, see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Burns  et al. US 2006/0122279 A1.  Burns  et al. ‘279 discloses a spermine analog of the formula in column 2, see section [0008].
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of a number of spermine analogs on page 20-23 of the specification. There is no data present in the instant specification for the instant “a chemical moiety” without limitation (i.e., no named compounds or moiety).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “a chemical moiety” are without limitation (i.e., no named moiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any instant  “a chemical moiety” without limitation. There is no guidance or working examples present for constitutional any instant “a chemical moiety” without limitation for the instant invention. 
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 6 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 independently recite the limitation “comprising” or “comprises” is ambiguous and indefinite, i.e., see line 1 in claim 1.  A compound claim cannot use open-ended language when defining the parameters of the gene or compound, see M.P.E.P. 2111.03. Replacement of the limitation “comprising” or “comprises” with “is” would overcome this rejection.
Claim 6 recites the limitation “compound 1a, 1b, 5a,..” without a chemical name is ambiguous and indefinite.  It is unclear what the scope of the limitation “compound 1a, 1b, 5a,..” are.  Claims must stand alone to define invention, and incorporation into claims by express reference to specification is not permitted, are properly rejected under 35 U.S.C. 112 (b), see Ex parte Fressola, No. 93-0828.  Incorporation of the limitation “compound 1a, 1b, 5a,..” with a chemical process into claims 6 would obviate the rejection.  
Claim 12 recites the limitation "molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
6. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the
rejection, would be the same under either status.

			Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated   by Morrell et al. CAS: 166: 485293, 2016 and Muth et al. CAS: 160: 182712, 2014 respectively.
Applicants claim a spermine prodrug of formula (I), i.e., 

    PNG
    media_image1.png
    83
    450
    media_image1.png
    Greyscale
, wherein R is a chemical moiety that is release intracellularly, see claim 1.
Morrell et al. ‘293 discloses a compound, see RN: 123949-34-8.  Morrell et al. ‘293 compound clearly anticipates the instant compound of formula (I), wherein R is a chemical moiety that is release intracellularly.
Muth et al. ‘712 discloses four compounds, see RN: 1533410-91-1, 201984-72-7, 374783-07-0 and 1533410-75-1. Muth et al. ‘712 compounds clearly anticipate the .

Claim Rejections - 35 USC § 103

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
          	  Claims 1 and 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over 
Burns et al.  US 2006/0122279 A1.  
Applicants claim a spermine prodrug of formula (I), i.e., 

    PNG
    media_image1.png
    83
    450
    media_image1.png
    Greyscale
, wherein R is a chemical moiety that is release intracellularly, see claim 1.
Applicantsd claim a composition comprising a spermine prodrug of formula (I), i.e., 

    PNG
    media_image1.png
    83
    450
    media_image1.png
    Greyscale
, wherein R is a chemical moiety that is release intracellularly, see claim 12. The composition can be formulated as oral or parenteral administration, see claims 13-14.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Burns et al.  ‘279 discloses a compound/composition of formula (I), i.e., 

    PNG
    media_image2.png
    163
    281
    media_image2.png
    Greyscale
 , see column 2. Burns et al.  ‘279 compositions can be formulated as oral or parenteral administration, see section [0087]  in column 9.
Determination of the difference between the prior art and the claims (MPEP §2141.02)

Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1 and 12-14   prima facie obvious because one would be motivated to employ the compounds/compositions of Burns et al.  ‘279 to obtain instant invention.  
The motivation to make the claimed compounds/compositions derived from the known compounds/compositions of Burns et al.  ‘279 would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       

March 14, 2022